Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 11/2/2022 regarding application 15/213,754 filed on 7/19/2016.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1) Applicant contends that, regarding claim 1, Karamecheti in view of Scheer fails to teach “determining …  if the virtual page were stored in the first memory type, … if the virtual page were stored in the second memory type …” (see pages 8-10 of Applicant’s Remarks. The Examiner disagrees.
With respect to the limitations “if the virtual page were stored in the first memory type,” and “if the virtual page were stored in the first memory type,” Karamecheti teaches [… The system may receive a command from an application to access a data structure associated with one or more virtual addresses mapped to main memory that includes DRAM and NOR flash and configure the DRAM and the NOR flash of the main memory to interface with a memory table controller. Based on the virtual addresses associated with the data structure and from within the memory table controller, a memory table that manages first virtual addresses associated with first physical addresses in the DRAM and second virtual addresses associated with second physical addresses within the NOR flash is queried. Based on results of the query of the memory table, a first subset of the virtual addresses for the data structure having constituent addresses that are mapped to the DRAM and a second subset of the virtual addresses for the data structure having constituent addresses that are mapped to the NOR flash are identified. Data associated with the virtual address from the first physical addresses within the DRAM is accessed in response to identifying at least one virtual address from within the first subset of virtual addresses for the data structure that is mapped to the DRAM. Data associated with the virtual addresses from the second physical addresses within the NOR flash in response is accessed to identifying at least one virtual address from within the second subset of virtual addresses for the data structure that is mapped to the NOR flash, and the data read from the symmetric and asymmetric memory components to the application is accessed without providing the application with an indication of whether the data is retrieved from the DRAM or the NOR flash (¶ 0005-0006)].
Thus, Karamecheti teaches by mapping from the virtual address to the corresponding physical address, it is able to determine If the requested data is stored in the first type of memory DRAM or the second type of memory NOR, because DRAM and NOR are assigned to separate and different physical memory space.
Therefore, Karamecheti clearly teaches the cited limitations. 
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karamecheti et al. (US Patent Application Publication 2008/0109592, hereinafter referred to as Karamecheti), in view of Scheer et al. (US Patent Application Publication 2018/0357001, hereinafter Scheer).
	As to claim 1, Karamecheti teaches A computer-implemented method executed by one or more cores of a central processing unit (CPU) [The CPU 111A includes logic configured to implement one or more processing operations. Examples of a CPU 111A may include x86-based processors from Intel Inc. and Advanced Micro Devices Inc.(AMD), and/or ARM (TM) processors. The CPU 111A may include one or more processor cores (¶ 0055)], the method comprising:
storing, by the one or more cores of the CPU, an object in an initial location based on a memory allocation function of a plurality of memory allocation functions of an application [Although other application processes may be employed, each application process (AP1 110A to APN 110N) loaded into memory may be allocated space in the main memory including a text region 111, a data region 112, and a stack region … (¶ 0045-0049); Upon initial allocation, the hypervisor allocates a process page table to a given operating system but prevents it from being written to by the operating system … (¶ 0082-0083); 
Scheer more expressively teaches a plurality of allocation functions – In one example implementation, in block 420, a first memory allocation function may be provided for allocating memory of the first type. For example, many programming languages include a function, such as malloc( ) that may be called when an application thread desires to allocate additional memory. In block 430, a second memory allocation function may be provided to allocating memory of the second type. For example, a function pmalloc( ) (i.e. persistent malloc) may be provided for allocating memory that is to emulate NVM. When an application thread wishes to allocate the first type of memory (e.g. regular memory), the first function is called. When the application thread wishes to allocate the second type of memory (e.g. emulated NVM or other type emulated memory) the second function is called. It should be understood that the function names mentioned above are merely examples, and are not intended to be limiting (¶ 0033)], a first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type for storing the object in a hybrid memory system [Karamecheti teaches allocating and storing data objects in a hybrid memory system comprising a first memory type (DRAM) and a second memory type (flash memory) – The asymmetric memory 170A includes one or more memory systems where read characteristics and write characteristics are dissimilar. For example, some types of asymmetric memory have write latencies that are orders of magnitude greater than the read latencies. Examples of asymmetric memory may include NOR flash … Depending on whether the physical address represents flash or DRAM, the data may be written in a random access manner (e.g., a word or byte) or in a block (e.g., a 4 Megabyte or a 4 kilobyte block). In one configuration, the DIMM is entirely made up of one type of memory (e.g., DRAM or NOR flash). In another implementation, the DIMM includes a hybrid of both DRAM and flash and relies on an internal or external memory controller to perform the different operations required to implement a hybrid memory system … (¶ 0063-0064); As the hard disk storage 133 may maintain a copy of each page in the memory hierarchy 701, the computer system may be configured so that pages of information in the memory hierarchy 701 are not pushed back down to slower memory in the memory hierarchy. However in implementations having a hybrid memory 135, pages of information may be pushed down the memory hierarchy 701 from DRAM memory regions 401 in the main memory, which may be a faster memory type, into flash memory regions 402 in the main memory, which may be a slower memory type while retaining its direct addressability in memory. Moreover, the hybrid main memory 135 has two different types of memory pools that are managed by the operating system or hypervisor, flash type memory regions and DRAM type memory regions. The DRAM type memory regions may be readily read-writeable. In contrast, the flash type memory regions may be readily readable but it is desirous to write infrequently into flash memory due to a slower write access time and the possibility of flash memory wear out (¶ 0086); 
Scheer more expressively teaches this limitation regarding the first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type, where the first memory allocation function is to allocate memory pages to nonvolatile memory and the second memory allocation function is to allocate memory pages to DRAM – Techniques for allocating memory based on memory type request are provided. In one aspect, an application thread may be bound to a first processor. The first processor may be associated with a first memory. A portion of memory may be allocated from the first memory in response to the application thread requesting memory of a first type. A portion of memory from a second memory associated with a second processor may be allocated in response to the application thread requesting memory of a second type (abstract); … For purposes of this description, regular memory may be referred to as volatile memory, DRAM, or the first memory type. The new memory technology may be referred to as non-volatile memory, NVM, emulated non-volatile memory, or the second memory type … (¶ 0019); In one example implementation, in block 420, a first memory allocation function may be provided for allocating memory of the first type. For example, many programming languages include a function, such as malloc( ) that may be called when an application thread desires to allocate additional memory. In block 430, a second memory allocation function may be provided to allocating memory of the second type. For example, a function pmalloc( ) (i.e. persistent malloc) may be provided for allocating memory that is to emulate NVM. When an application thread wishes to allocate the first type of memory (e.g. regular memory), the first function is called. When the application thread wishes to allocate the second type of memory (e.g. emulated NVM or other type emulated memory) the second function is called. It should be understood that the function names mentioned above are merely examples, and are not intended to be limiting (¶ 0033)];
determining, by the one or more cores of the CPU, a first cost and a second cost associated with a virtual memory page accessed during execution of an application, the first cost being calculated for the first memory type based on costs for reading and writing the virtual memory page to and from the first memory type, if the virtual page were stored in the first memory type, and the second cost being calculated for the second memory type based on costs for reading and writing the virtual memory page to and from the second memory type, if the virtual page were stored in the second memory type [the corresponding “cost” may be the “memory access latency” for flash memory and the DRAM, respectively, where the slower non-volatile memory has a longer access latency and the faster DRAM has a shorter access latency – … The system may receive a command from an application to access a data structure associated with one or more virtual addresses mapped to main memory that includes DRAM and NOR flash and configure the DRAM and the NOR flash of the main memory to interface with a memory table controller. Based on the virtual addresses associated with the data structure and from within the memory table controller, a memory table that manages first virtual addresses associated with first physical addresses in the DRAM and second virtual addresses associated with second physical addresses within the NOR flash is queried. Based on results of the query of the memory table, a first subset of the virtual addresses for the data structure having constituent addresses that are mapped to the DRAM and a second subset of the virtual addresses for the data structure having constituent addresses that are mapped to the NOR flash are identified. Data associated with the virtual address from the first physical addresses within the DRAM is accessed in response to identifying at least one virtual address from within the first subset of virtual addresses for the data structure that is mapped to the DRAM. Data associated with the virtual addresses from the second physical addresses within the NOR flash in response is accessed to identifying at least one virtual address from within the second subset of virtual addresses for the data structure that is mapped to the NOR flash, and the data read from the symmetric and asymmetric memory components to the application is accessed without providing the application with an indication of whether the data is retrieved from the DRAM or the NOR flash (¶ 0005-0006);
The asymmetric memory 170A includes one or more memory systems where read characteristics and write characteristics are dissimilar. For example, some types of asymmetric memory have write latencies that are orders of magnitude greater than the read latencies. Examples of asymmetric memory may include NOR flash … Depending on whether the physical address represents flash or DRAM, the data may be written in a random access manner (e.g., a word or byte) or in a block (e.g., a 4 Megabyte or a 4 kilobyte block). In one configuration, the DIMM is entirely made up of one type of memory (e.g., DRAM or NOR flash). In another implementation, the DIMM includes a hybrid of both DRAM and flash and relies on an internal or external memory controller to perform the different operations required to implement a hybrid memory system … The mapping by the application program may be modified to reflect characteristics of different types of memory. For example, a memory controller may be configured to selectively load data to memory in response to a relatively slow latency seen with a type of flash memory region accesses, as well as other properties of the type of flash memory device, such as the limited write lifetime, limited number of reads between writes, and the relatively longer latency for erase and write operations. Modifying application programs to support a hybrid main memory including DRAM memory and flash memory may pose one or more of the following or other challenges … In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0063-0067); … For example, a virtual page X of addressable memory 310X indexes into, relates to, or points to a slot 320Y in the page table map 302 to translate the virtual address into a physical address that points to a DRAM memory page Y 330Y in one of the DRAM memory regions of the physical hybrid main memory 303 … (¶ 0073-0074); As the hard disk storage 133 may maintain a copy of each page in the memory hierarchy 701, the computer system may be configured so that pages of information in the memory hierarchy 701 are not pushed back down to slower memory in the memory hierarchy. However in implementations having a hybrid memory 135, pages of information may be pushed down the memory hierarchy 701 from DRAM memory regions 401 in the main memory, which may be a faster memory type, into flash memory regions 402 in the main memory, which may be a slower memory type while retaining its direct addressability in memory. Moreover, the hybrid main memory 135 has two different types of memory pools that are managed by the operating system or hypervisor, flash type memory regions and DRAM type memory regions. The DRAM type memory regions may be readily read-writeable. In contrast, the flash type memory regions may be readily readable but it is desirous to write infrequently into flash memory due to a slower write access time and the possibility of flash memory wear out (¶ 0086); ];
comparing, by the one or more cores of the CPU, the first cost and the second cost to provide a comparison result [The asymmetric memory 170A includes one or more memory systems where read characteristics and write characteristics are dissimilar. For example, some types of asymmetric memory have write latencies that are orders of magnitude greater than the read latencies. Examples of asymmetric memory may include NOR flash … Depending on whether the physical address represents flash or DRAM, the data may be written in a random access manner (e.g., a word or byte) or in a block (e.g., a 4 Megabyte or a 4 kilobyte block). In one configuration, the DIMM is entirely made up of one type of memory (e.g., DRAM or NOR flash). In another implementation, the DIMM includes a hybrid of both DRAM and flash and relies on an internal or external memory controller to perform the different operations required to implement a hybrid memory system … The mapping by the application program may be modified to reflect characteristics of different types of memory. For example, a memory controller may be configured to selectively load data to memory in response to a relatively slow latency seen with a type of flash memory region accesses, as well as other properties of the type of flash memory device, such as the limited write lifetime, limited number of reads between writes, and the relatively longer latency for erase and write operations. Modifying application programs to support a hybrid main memory including DRAM memory and flash memory may pose one or more of the following or other challenges … In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0063-0067); As the hard disk storage 133 may maintain a copy of each page in the memory hierarchy 701, the computer system may be configured so that pages of information in the memory hierarchy 701 are not pushed back down to slower memory in the memory hierarchy. However in implementations having a hybrid memory 135, pages of information may be pushed down the memory hierarchy 701 from DRAM memory regions 401 in the main memory, which may be a faster memory type, into flash memory regions 402 in the main memory, which may be a slower memory type while retaining its direct addressability in memory. Moreover, the hybrid main memory 135 has two different types of memory pools that are managed by the operating system or hypervisor, flash type memory regions and DRAM type memory regions. The DRAM type memory regions may be readily read-writeable. In contrast, the flash type memory regions may be readily readable but it is desirous to write infrequently into flash memory due to a slower write access time and the possibility of flash memory wear out (¶ 0086)];
determining, by the one or more cores of the CPU, a current location of the virtual memory page, the current location comprising one of the first memory type and the second memory type [… Depending on whether the physical address represents flash or DRAM, the data may be written in a random access manner (e.g., a word or byte) or in a block (e.g., a 4 Megabyte or a 4 kilobyte block). In one configuration, the DIMM is entirely made up of one type of memory (e.g., DRAM or NOR flash). In another implementation, the DIMM includes a hybrid of both DRAM and flash and relies on an internal or external memory controller to perform the different operations required to implement a hybrid memory system … The mapping by the application program may be modified to reflect characteristics of different types of memory. For example, a memory controller may be configured to selectively load data to memory in response to a relatively slow latency seen with a type of flash memory region accesses, as well as other properties of the type of flash memory device, such as the limited write lifetime, limited number of reads between writes, and the relatively longer latency for erase and write operations. Modifying application programs to support a hybrid main memory including DRAM memory and flash memory may pose one or more of the following or other challenges … In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0063-0067)]; and
selectively migrating, by the one or more cores of the CPU, the virtual memory page from the current location based on the comparison result and the current location [FIG. 4 is a diagram of main memory illustrating an example of migration of information between symmetric (e.g., DRAM) memory regions and asymmetric (e.g., flash) memory regions (¶ 0023); In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0067); … For example, a virtual page X of addressable memory 310X indexes into, relates to, or points to a slot 320Y in the page table map 302 to translate the virtual address into a physical address that points to a DRAM memory page Y 330Y in one of the DRAM memory regions of the physical hybrid main memory 303 … (¶ 0073-0074); … The access collections table may be modified to include a time parameter indicating that the page should not be migrated for (1) a specified duration or monitoring cycle, or (2) until a threshold degree of reads are performed before another write operation is performed. The access collections table may track the amount of data written to storage and the elapsed time since the data was migrated to the asymmetric memory component. The amount of data written may be used in prioritizing which data is migrated to the asymmetric memory component so that larger amounts of data are favored as being computationally more efficient. The elapsed time since the data was migrated may be used to as an indicator of whether the data is likely to be subject to future write operations … The shadow page table 222 in the hypervisor 104 is similarly managed as the page table 303 discussed previously to migrate information in DRAM memory regions into flash memory regions of a main memory. That is, the shadow page table 222 has its page table entries updated as information in DRAM memory pages are copied into flash memory pages and vice-versa … (¶ 0077-0080)].
	Regarding claim 1, Karamecheti teaches allocating and storing data objects in a hybrid memory system comprising a first memory type (DRAM) and a second memory type (flash memory NVRAM) [Although other application processes may be employed, each application process (AP1 110A to APN 110N) loaded into memory may be allocated space in the main memory including a text region 111, a data region 112, and a stack region … (¶ 0045-0049); Upon initial allocation, the hypervisor allocates a process page table to a given operating system but prevents it from being written to by the operating system … (¶ 0082-0083)], but does not expressively teaches a plurality of memory allocation functions of an application, including a first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type.
	However, Scheer teaches the cited limitation. Specifically, Scheer teaches storing an object in an initial location based on a memory allocation function of a plurality of memory allocation functions of an application, a first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type for storing the object in a hybrid memory system [Techniques for allocating memory based on memory type request are provided. In one aspect, an application thread may be bound to a first processor. The first processor may be associated with a first memory. A portion of memory may be allocated from the first memory in response to the application thread requesting memory of a first type. A portion of memory from a second memory associated with a second processor may be allocated in response to the application thread requesting memory of a second type (abstract); … For purposes of this description, regular memory may be referred to as volatile memory, DRAM, or the first memory type. The new memory technology may be referred to as non-volatile memory, NVM, emulated non-volatile memory, or the second memory type … (¶ 0019); In one example implementation, in block 420, a first memory allocation function may be provided for allocating memory of the first type. For example, many programming languages include a function, such as malloc( ) that may be called when an application thread desires to allocate additional memory. In block 430, a second memory allocation function may be provided to allocating memory of the second type. For example, a function pmalloc( ) (i.e. persistent malloc) may be provided for allocating memory that is to emulate NVM. When an application thread wishes to allocate the first type of memory (e.g. regular memory), the first function is called. When the application thread wishes to allocate the second type of memory (e.g. emulated NVM or other type emulated memory) the second function is called. It should be understood that the function names mentioned above are merely examples, and are not intended to be limiting (¶ 0033)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to have a plurality of memory allocation functions of an application, including a first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type, as demonstrated by Scheer, and to incorporate it into the existing apparatus and scheme disclosed by Karamecheti, in order to support allocating and storing data in a hybrid memory system with both nonvolatile memory devices and DRAM.
	As to claim 3, Karamecheti in view of Scheer teaches The method of claim 1, wherein selectively migrating the virtual memory page comprises migrating the virtual memory page from the second memory type to the first memory type in response to determining that the second cost exceeds the first cost, and that the virtual memory page is stored in the second memory type [Karamecheti -- FIG. 4 is a diagram of main memory illustrating an example of migration of information between symmetric (e.g., DRAM) memory regions and asymmetric (e.g., flash) memory regions (¶ 0023); In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0067); … For example, a virtual page X of addressable memory 310X indexes into, relates to, or points to a slot 320Y in the page table map 302 to translate the virtual address into a physical address that points to a DRAM memory page Y 330Y in one of the DRAM memory regions of the physical hybrid main memory 303 … (¶ 0073-0074); … The access collections table may be modified to include a time parameter indicating that the page should not be migrated for (1) a specified duration or monitoring cycle, or (2) until a threshold degree of reads are performed before another write operation is performed. The access collections table may track the amount of data written to storage and the elapsed time since the data was migrated to the asymmetric memory component. The amount of data written may be used in prioritizing which data is migrated to the asymmetric memory component so that larger amounts of data are favored as being computationally more efficient. The elapsed time since the data was migrated may be used to as an indicator of whether the data is likely to be subject to future write operations … The shadow page table 222 in the hypervisor 104 is similarly managed as the page table 303 discussed previously to migrate information in DRAM memory regions into flash memory regions of a main memory. That is, the shadow page table 222 has its page table entries updated as information in DRAM memory pages are copied into flash memory pages and vice-versa … (¶ 0077-0080)].
	As to claim 4, Karamecheti in view of Scheer teaches The method of claim 1, wherein selectively migrating the virtual memory page comprises migrating the virtual memory page from the first memory type to the second memory type in response to determining that the second cost does not exceed the first cost, and that the virtual memory page is stored in the first memory type [Karamecheti -- FIG. 4 is a diagram of main memory illustrating an example of migration of information between symmetric (e.g., DRAM) memory regions and asymmetric (e.g., flash) memory regions (¶ 0023); In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0067); … For example, a virtual page X of addressable memory 310X indexes into, relates to, or points to a slot 320Y in the page table map 302 to translate the virtual address into a physical address that points to a DRAM memory page Y 330Y in one of the DRAM memory regions of the physical hybrid main memory 303 … (¶ 0073-0074); … The access collections table may be modified to include a time parameter indicating that the page should not be migrated for (1) a specified duration or monitoring cycle, or (2) until a threshold degree of reads are performed before another write operation is performed. The access collections table may track the amount of data written to storage and the elapsed time since the data was migrated to the asymmetric memory component. The amount of data written may be used in prioritizing which data is migrated to the asymmetric memory component so that larger amounts of data are favored as being computationally more efficient. The elapsed time since the data was migrated may be used to as an indicator of whether the data is likely to be subject to future write operations … The shadow page table 222 in the hypervisor 104 is similarly managed as the page table 303 discussed previously to migrate information in DRAM memory regions into flash memory regions of a main memory. That is, the shadow page table 222 has its page table entries updated as information in DRAM memory pages are copied into flash memory pages and vice-versa … (¶ 0077-0080)].
	As to claim 6, Karamecheti in view of Scheer teaches The method of claim 1, wherein determining the first cost and the second cost is performed in response to the virtual memory page being accessed [Karamecheti -- The asymmetric memory 170A includes one or more memory systems where read characteristics and write characteristics are dissimilar. For example, some types of asymmetric memory have write latencies that are orders of magnitude greater than the read latencies. Examples of asymmetric memory may include NOR flash … Depending on whether the physical address represents flash or DRAM, the data may be written in a random access manner (e.g., a word or byte) or in a block (e.g., a 4 Megabyte or a 4 kilobyte block). In one configuration, the DIMM is entirely made up of one type of memory (e.g., DRAM or NOR flash). In another implementation, the DIMM includes a hybrid of both DRAM and flash and relies on an internal or external memory controller to perform the different operations required to implement a hybrid memory system … The mapping by the application program may be modified to reflect characteristics of different types of memory. For example, a memory controller may be configured to selectively load data to memory in response to a relatively slow latency seen with a type of flash memory region accesses, as well as other properties of the type of flash memory device, such as the limited write lifetime, limited number of reads between writes, and the relatively longer latency for erase and write operations. Modifying application programs to support a hybrid main memory including DRAM memory and flash memory may pose one or more of the following or other challenges … In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0063-0067); … For example, a virtual page X of addressable memory 310X indexes into, relates to, or points to a slot 320Y in the page table map 302 to translate the virtual address into a physical address that points to a DRAM memory page Y 330Y in one of the DRAM memory regions of the physical hybrid main memory 303 … (¶ 0073-0074)].
	As to claim 7, Karamecheti in view of Scheer teaches The method of claim 1, wherein the first memory type comprises dynamic random access memory (DRAM), and the second memory type comprises non-volatile memory (NVM) [Karamecheti -- The asymmetric memory 170A includes one or more memory systems where read characteristics and write characteristics are dissimilar. For example, some types of asymmetric memory have write latencies that are orders of magnitude greater than the read latencies. Examples of asymmetric memory may include NOR flash … Depending on whether the physical address represents flash or DRAM, the data may be written in a random access manner (e.g., a word or byte) or in a block (e.g., a 4 Megabyte or a 4 kilobyte block). In one configuration, the DIMM is entirely made up of one type of memory (e.g., DRAM or NOR flash). In another implementation, the DIMM includes a hybrid of both DRAM and flash and relies on an internal or external memory controller to perform the different operations required to implement a hybrid memory system … The mapping by the application program may be modified to reflect characteristics of different types of memory. For example, a memory controller may be configured to selectively load data to memory in response to a relatively slow latency seen with a type of flash memory region accesses, as well as other properties of the type of flash memory device, such as the limited write lifetime, limited number of reads between writes, and the relatively longer latency for erase and write operations. Modifying application programs to support a hybrid main memory including DRAM memory and flash memory may pose one or more of the following or other challenges … In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0063-0067)].
	As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
	As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.


7.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karamecheti in view of Scheer, and further in view of Doerner (US Patent Application Publication 2017/0060740).
	As to claim 2, Karamecheti in view of Scheer does not teach the power consumption is associated with read energy and write energy.
	However, Doerner teaches a storage system comprising multi-tier storage devices including RAM and Flash memory, in which data is moved to the "right" storage location to optimize the performance based on the cost related to read energy expenditure and write energy expenditure [FIG. 2 illustrates a storage manager 100 interacting with a number of processes 110, a number of storage tiers 120, a number of advisors 130, and a storage management log 140.  Storage manager 100 is tasked with managing, improving, or optimizing the performance of a multi-tier data storage system that includes devices in the tiers 120.  Devices in the tiers 120 may include RAM, FLASH, disk, tape, solid state drives (SSD), cloud-based storage devices, or other devices.  Optimizing the performance of the multi-tier data storage system involves having the right data in the right location at the right time.  The "right" data may be determined by factors including which data is about to be accessed, which data is accessed most frequently, data for which the shortest possible read delay is required, or other factors.  The "right" location may be determined by, for example, read time, write time, read cost, write cost, read energy expenditure, write energy expenditure, or other considerations.  The "right" time may be determined by, for example, having data available on demand, having data available within a pre-defined period of time, or other factors (¶ 0016)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to optimize the performance based on the cost related to read energy expenditure and write energy expenditure, as demonstrated by Doerner, and to incorporate it into the existing apparatus and scheme disclosed by Karamecheti in view of Scheer, in order to optimize the performance by migrating data to the right location based on the cost related to read energy expenditure and write energy expenditure.
	As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
	As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.

8.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karamecheti in view of Scheer, and further in view of Magenheimer et al. (US Patent Application Publication 2014/0280685, hereinafter referred to as Magenheimer).
	As to claim 5, Karamecheti in view of Scheer teaches migrating a page of data from one of the first memory type and the second memory type to the other of the first memory type and the second memory type  [Karamecheti -- FIG. 4 is a diagram of main memory illustrating an example of migration of information between symmetric (e.g., DRAM) memory regions and asymmetric (e.g., flash) memory regions (¶ 0023); In some implementations, unmodified application programs (e.g., a program encoded in binary form) may be used with a hybrid DRAM/flash memory subsystem. In these implementations, the portion of the application code and data that are accessed in a read-only fashion and/or operations that are relatively tolerant of increased access latency, may be migrated over time in an adaptive fashion from DRAM memory regions into the flash memory regions in the main memory (¶ 0067); … For example, a virtual page X of addressable memory 310X indexes into, relates to, or points to a slot 320Y in the page table map 302 to translate the virtual address into a physical address that points to a DRAM memory page Y 330Y in one of the DRAM memory regions of the physical hybrid main memory 303 … (¶ 0073-0074); … The access collections table may be modified to include a time parameter indicating that the page should not be migrated for (1) a specified duration or monitoring cycle, or (2) until a threshold degree of reads are performed before another write operation is performed. The access collections table may track the amount of data written to storage and the elapsed time since the data was migrated to the asymmetric memory component. The amount of data written may be used in prioritizing which data is migrated to the asymmetric memory component so that larger amounts of data are favored as being computationally more efficient. The elapsed time since the data was migrated may be used to as an indicator of whether the data is likely to be subject to future write operations … The shadow page table 222 in the hypervisor 104 is similarly managed as the page table 303 discussed previously to migrate information in DRAM memory regions into flash memory regions of a main memory. That is, the shadow page table 222 has its page table entries updated as information in DRAM memory pages are copied into flash memory pages and vice-versa … (¶ 0077-0080)], but does not teach deleting the memory page from one of the first memory type and the second memory type.
	However, Magenheimer teaches the cited limitation [… determining, by the first computer system, to move a group of memory pages from the first portion of the first memory of the first computer system to a second memory of the second computer system, wherein the group of memory pages is of a predefined size;  transferring, by the first computer system to the second computer system, the group of memory pages of the predefined size from the first portion of the first memory for storage in a second portion of the second memory of the second computer system;  and cause, by the first computer system, the group of memory pages to be deleted from the first portion of the first memory of the first computer system (claim 2)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to delete the memory page after copying, as demonstrated by Magenheimer, and to incorporate it into the existing apparatus and scheme disclosed by Karamecheti in view of Scheer, in order to save memory space by deleting the redundant memory pages.
	As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.

Conclusion
9.	Claims 1-20 are rejected as explained above. 
10. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                          
                                                                                                                                                                                                      November 12, 2022